Citation Nr: 0931727	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for dermopathy of the 
legs and feet, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Columbia, South Carolina and Montgomery, 
Alabama, respectively, which denied the benefits sought on 
appeal.

In August 2007, the Veteran appeared and testified at Travel 
Board hearing, and the transcript is of record.  

In December 2007, the Board remanded these claims for further 
development-including scheduling a VA examination for the 
Veteran's claimed dermopathy.  The requested action was taken 
and this claim is appropriately before the Board for review.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown as having dermopathy 
of the legs and feet that was incurred in service; nor is it 
shown to have been caused or worsened by service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

Dermopathy of the legs and feet was not caused or worsened by 
service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002, January 2003, and April 2008, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the April 2008 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision dated in January 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, to one of which he 
failed to appear, and by affording him the opportunity to 
give testimony before an RO hearing officer and/or the Board.  
In August 2007, the Veteran appeared and testified at a 
Travel Board hearing at the Montgomery, Alabama RO.  

The Board notes that the Veteran was given notice to appear 
at a VA examination on May 14, 2009 for his claimed 
dermopathy.  He did not appear at this appointment, and did 
not request that it be rescheduled.  As such, the Board does 
not find good cause as to why the Veteran failed to appear at 
his scheduled VA examination, and will proceed in its 
decision based upon the current evidence of record.  In an 
April 2008 communication to VA, the Veteran indicated that he 
had no additional evidence to submit in support of his claim.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran seeks service connection for dermopathy of the 
legs and feet, to include as secondary to his service-
connected diabetes mellitus.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)); Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. 
Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439, for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

There is no evidence that the Veteran experienced symptoms of 
dermopathy or hyperpigmentation of the lower extremities 
while in service, nor has the Veteran contended that he did.  
In April 2003, the Veteran underwent a VA examination 
regarding his complaints of discoloration of the legs and 
feet.  The examiner noted that the Veteran had a mild dark 
stain-like pigmentation on both legs-mainly stemming from 
his mid-leg to the ankles.  The area was smooth and without 
irritation, itching or inflammation.  The examiner found no 
evidence of scarring or disfigurement and diagnosed the 
Veteran as having mild, asymptomatic, hyperpigmentation of 
both lower extremities.  The examiner made no opinion as to 
the cause or etiology of the hyperpigmentation.  

In support of his claim, the Veteran submitted photographs of 
his legs and feet evidencing their pigmentation.  He also 
submitted treatise evidence in the form of online articles 
and photographs depicting diabetic dermopathy of the lower 
extremities.  He also asserted that at one time, a VA 
podiatrist told him the discoloration was due to his diabetes 
mellitus, but there is no clinical evidence reflecting this 
podiatrist's opinion.  The Veteran noted that the examiner 
from the April 2003 VA examination was a neurologist and not 
a dermatologist and contended that a dermatologist should 
have examined him for this condition.  

The Veteran's hyperpigmentation was discussed in a January 
2007 general medical VA examination and was referred to by 
the examiner as dermopathy of the legs and feet.  The Veteran 
reported that he did not receive treatment for this 
condition.  There was no opinion as to the cause or etiology 
of the hyperpigmentation.  

As noted above and pursuant to the Board's December 2007 
remand, the Veteran was scheduled for a VA examination in May 
2009.  He failed to appear, and no good cause was found to 
exist for why he did not appear.  As such, there is no 
clinical opinion of record regarding any nexus between the 
Veteran's dermopathy of the lower extremities and his 
service-connected diabetes mellitus, nor is there any 
evidence that his dermopathy is directly related to service.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for dermopathy of the 
lower extremities.  There is no question that the Veteran 
currently experiences a skin disorder of the lower 
extremities.  There is, however, no evidence that the Veteran 
was treated for this condition in service or for many years 
thereafter.  Further, there is no competent medical evidence 
of record reflecting that the Veteran's currently diagnosed 
dermopathy of the lower extremities is in any way related to 
service or to a service-connected disability.  There is no 
medical evidence indicating that his diabetes mellitus caused 
or worsened the skin disability.  The Board recognizes that 
the Veteran recalls a VA podiatrist telling him that his 
dermopathy was due to his diabetes mellitus, but the evidence 
of record does not support this contention.  The Board also 
acknowledges that the Veteran submitted treatise evidence 
regarding diabetic dermopathy, but notes that these documents 
did not reference the Veteran's specific situation or 
symptomatology.  Thus, absent a competent medical opinion 
linking the Veteran's current dermopathy of the lower 
extremities to service or to a service-connected disability, 
service connection must be denied on both a direct and 
secondary basis.  


ORDER

Service connection for dermopathy of the legs and feet is 
denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary regarding the Veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.  

It is important to note that service connection may also be 
granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  Effective October 10, 2006, the 
regulations also provide for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310(b)).  

The record reflects that the Veteran was not treated for 
hypertension in service or for many years thereafter.  His 
diabetes mellitus is currently service connected.  

In November 2004, the Veteran underwent a VA examination 
regarding his hypertension.  He reported being diabetic for 
38 years and the onset of his hypertension was one to two 
years prior to this examination.  The examiner indicated that 
the Veteran had hypertension-borderline high systolic blood 
pressure.  He opined that the Veteran's hypertension is less 
likely as not caused by or a result of his diabetes mellitus.  
The rationale for this opinion was that the Veteran had no 
diabetic nephropathy or history of any renal artery stenosis.  
This opinion, however, did not include a discussion of 
whether the Veteran's diabetes mellitus worsened his 
hypertension.  Absent an opinion regarding aggravation of the 
Veteran's hypertension by a service-connected disability, the 
Board finds that the November 2004 VA examination was 
inadequate for purposes of deciding the Veteran's claim.  As 
such, the Veteran's hypertension claim must be remanded for 
another VA examination to be scheduled and an opinion 
obtained as to whether hypertension was caused by service, 
secondary to a service-connected disability, or worsened by a 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hypertension.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing.  The examiner should then render 
an opinion as to whether it is at least as 
likely as not that the Veteran's currently 
diagnosed hypertension had its onset in 
service.  The examiner should also provide 
an opinion as to whether the Veteran's 
hypertension was caused or worsened by his 
service-connected diabetes mellitus.  The 
examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


